Citation Nr: 1451093	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right wrist, as secondary to a service-connected right wrist disorder.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1970 to July 1974.  He also had subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing with a Veterans Law Judge (VLJ) in September 2011.  That VLJ has since left the Board.  The Veteran was sent a letter in April 2014 offering him an opportunity for another hearing with a different VLJ.  The letter indicated that if a response was not received within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to the letter.  Thus, the Board finds that there is no hearing request pending.  

The Board notes that the issue on appeal began as entitlement to an increased evaluation for a right wrist disorder.  The RO denied such an increase in its October 2009 rating decision.  In a February 2012 decision, the Board granted an increased evaluation for the right wrist disorder.  However, the Board also added a claim for secondary service connection for symptoms associated with residuals of a right wrist disorder in its February 2012 decision.  That claim was remanded for further development as the Board noted that it must consider ratings for all associated symptoms.  Specifically, the Board remanded the following issues for further development: right carpal tunnel syndrome, right arm neurologic sign or symptoms, right hand and finger neurologic sign or symptoms, atrophy of the thenar eminence, and a scar of the right wrist.  The AOJ developed these specific requests and subsequently granted service connection for right arm neurologic symptoms, right hand neurologic symptoms, atrophy of the thenar eminence and right wrist scar in August 2012 and March 2014 rating decisions.  

The AOJ in its March 2014 rating decision expanded the secondary service connection claims to include additional claims.  The Board finds that this development reaches beyond the scope of the October 2009 rating decision and the Board's February 2012 remand directives and as such, the Board does not have jurisdiction over all of the claims listed in the March 2014 rating decision.  The remaining issue on appeal from the October 2009 rating decision and subsequent February 2012 Board remand is entitlement to service connection for right carpal tunnel syndrome secondary to a right wrist disorder.  As such, only this issue is addressed below.

The issue of entitlement to an increased rating for bilateral hearing loss was raised by the Veteran in an October 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

 The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain an addendum opinion which fully complies with the Board's February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the Board notes that the May 2012 examiner did not provide an opinion as to whether the Veteran's right carpal tunnel syndrome was aggravated by his service-connected right wrist disorder.  

During an April 2013 VA orthopedic surgery consultation the following was noted:

Radiographs of his right wrist reveal markedly posttraumatic changes of his right wrist with carpal collapse.  This is consistent with scaphoid nonunion advanced collapse arthritis.  There is erosion of the scaphoid fossa distal radial articular surface due to carpal collapse of the scaphoid, mid carpal arthritis as well.  

The examiner is asked to comment on the significance, if any, of this finding.  

Finally, the Veteran should be properly notified how to substantiate a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice regarding substantiating a claim for service connection on a secondary basis.  

2.  After the above has been accomplished, return the claims file to the examiner who conducted the May 2012 VA examination, if available, to address the following after review of the claims file: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's carpal tunnel syndrome has been aggravated (permanently worsened) by his service-connected disorders, which include status post right wrist navicular fracture with degenerative joint disease, scapholunate collapse and atrophy of the thenar eminence; and neuralgia of the right wrist, with decreased sensation of index, long and ring fingers?
(b) What is the significance, if any, of the radiographic findings of "markedly posttraumatic changes of [] right wrist with carpal collapse"?

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  Then, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



